Case: 13-15422   Date Filed: 07/22/2014      Page: 1 of 7


                                                             [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 13-15422
                          Non-Argument Calendar
                        ________________________

         D.C. Docket Nos. 5:13-cv-00191-ACC; 6:12-bkc-01140-KSJ



In Re: JOSEPH P. BROWN, JR.,
       TERRI LYNN BROWN,

                                       Debtors.
________________________________________________________

JOSEPH P. BROWN, JR.,
TERRI LYNN BROWN,

                                                 Plaintiffs - Appellants,

versus

JPMORGAN CHASE BANK, NA,

                                                 Defendant - Appellee.

                        ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                               (July 22, 2014)
              Case: 13-15422    Date Filed: 07/22/2014   Page: 2 of 7


Before PRYOR, MARTIN and COX, Circuit Judges.

PER CURIAM:

      In this bankruptcy appeal, Joseph Brown, Jr. and Terri Lynn Brown (the

“Browns”) appeal the district court’s affirmance of the bankruptcy court’s orders

abstaining from hearing their adversary proceeding and voluntarily dismissing their

bankruptcy case.     The Browns contend that the bankruptcy court erred in

abstaining because the motion to abstain was filed past the deadline provided in the

bankruptcy court’s local rules. The Browns also contend that the bankruptcy court

coerced them into dismissing their bankruptcy case. Because we find no merit in

either contention, we affirm.

                        I. Facts and Procedural History

A.    Bankruptcy Court Proceedings

      The Browns filed a pro se Chapter 13 petition for bankruptcy. JPMorgan

Chase Bank, N.A. (“Chase”) subsequently filed a proof of claim alleging

ownership of a note and mortgage on the Browns’s property. The Browns objected

to Chase’s proof of claim and asserted that Chase lacked standing to enforce the

note and mortgage. The bankruptcy court directed the parties to mediate their

dispute, but mediation ended in an impasse.

      Subsequently, the Browns initiated a separate adversary proceeding against

Chase contending that Chase lacked authority to enforce the note and mortgage.
                                         2
              Case: 13-15422    Date Filed: 07/22/2014   Page: 3 of 7


The bankruptcy court consolidated the Chapter 13 proceeding and the adversary

proceeding. Chase moved to dismiss the adversary complaint or, alternatively, for

voluntary abstention pursuant to 28 U.S.C. § 1334. Chase argued abstention was

appropriate because the issue of whether Chase had standing to foreclose was

primarily a matter of state law and Chase was already litigating this issue against

the Browns in a pending foreclosure action in state court.

      The bankruptcy court denied Chase’s motion to dismiss but granted the

motion to abstain (“the abstention order”). The bankruptcy court concluded that

abstention was appropriate because: (1) the Browns’s claims were matters of state

law; (2) the claims were the subject of a foreclosure action that had been pending

in state court when the bankruptcy case was filed; and (3) allowing the state court

to resolve the mortgage issues would not adversely affect the Browns’s efforts in

their Chapter 13 case. The Browns moved for reconsideration of the abstention

order, contending that Chase had not filed its motion for abstention within the time

permitted by Local Rule 5011.

      During a hearing, the bankruptcy court denied the motion for

reconsideration. The court acknowledged that Chase’s motion for abstention was

untimely under Local Rule 5011, but concluded that it nevertheless had the power

to abstain under its sua sponte authority and federal law. The court then expressed


                                         3
              Case: 13-15422    Date Filed: 07/22/2014   Page: 4 of 7


concern with requiring the Browns to continue making payments each month to the

mortgage holder under the Chapter 13 Plan when the foreclosure issues were

returning to state court. The court specifically asked the Browns:

      Is there any reason why you care to stay in the Chapter 13 case?
      That’s really my question to you. If I’m not going to let you resolve
      the dispute here, which I’m not – with all due deference and out of
      respect, I’m not – do you even want to keep this case alive? I mean, I
      can get you all that money back and you can – I’m not going to
      impose an injunction against re-filing if you need to come back.


(R. at 285.) Mr. Brown responded, “Yes, your honor. That would be totally fair.”

Id. Accordingly, the bankruptcy court denied the motion for reconsideration in the

adversary proceeding, dismissed the Chapter 13 proceeding, and directed the

trustee to return all monies already paid by the Browns toward the mortgage debt.

      The Browns appealed to the district court the denial of their motion for

reconsideration of the abstention order and the dismissal of the Chapter 13

proceeding.

B.    District Court Proceedings

      On appeal to the district court, the Browns argued pro se that the bankruptcy

court should not have abstained from their adversary proceeding, because they had

a right to have their claims resolved in bankruptcy. They argued the dismissal of




                                         4
              Case: 13-15422     Date Filed: 07/22/2014   Page: 5 of 7


their Chapter 13 proceeding was improper, because the bankruptcy court had

coerced them into accepting the dismissal.

      The district court affirmed, finding the bankruptcy court did not abuse its

discretion in deciding to abstain from hearing the Browns’s adversary proceeding.

The district court found that the bankruptcy court did not apply the wrong legal

standard or use improper procedures. In addition, none of the bankruptcy court’s

factual findings in support of the decision to abstain were found to be clearly

erroneous.

      Regarding the dismissal of the Chapter 13 case, the district court found the

record did not support the Browns’s contention that the bankruptcy court had

coerced them to accept the dismissal. Rather, the transcript from the hearing on

the motion for reconsideration demonstrated that the Browns had agreed that a

dismissal of the Chapter 13 case, without an injunction, would be fair.       The

Browns contend they had been intimidated during the hearing: because they had to

wait for an hour and a half; because there was a star next to their name on the

docket sheet; because the other debtors and attorneys left the courtroom; and

because a federal marshal came in the room and sat near the door. The district

court concluded that, taken together, those facts merely suggested the bankruptcy

court was in session that day.


                                         5
                 Case: 13-15422        Date Filed: 07/22/2014        Page: 6 of 7


       The Browns now appeal the district court’s final judgment affirming the

bankruptcy court’s abstention orders and dismissal order. 1

                                       II. DISCUSSION

A. We lack jurisdiction to review the bankruptcy court’s decision to abstain
under 28 U.S.C. § 1334(c)(1).

       28 U.S.C. § 1334(d) provides that “[a]ny decision to abstain or not to abstain

made under section (c) . . . is not reviewable by appeal or otherwise by the court of

appeals . . .” Accordingly, we lack jurisdiction to consider this issue.

B. The bankruptcy court did not err by dismissing the Browns’s case.

       The Browns contend that the district court erred by voluntarily dismissing

their Chapter 13 case. According to the Browns, even though they agreed to

dismissal, the bankruptcy court coerced them into accepting the dismissal. We

review “the bankruptcy court's order independently of the district court, reviewing

conclusions of law de novo and factual findings under a clearly erroneous

standard.” In re Bilzerian, 153 F.3d 1278, 1281 (11th Cir. 1998).



       1
          In the “Statement of the Issues” portion of their initial brief, the Browns also argue that
the district judge should have recused herself from the proceedings based upon her investment
relationship with Berkshire Hathaway, Inc. and that the district court erred by denying their
motion to stay the bankruptcy court’s orders. The Browns have failed to provide any supporting
argument or authority regarding these issues, and, thus, they have abandoned them. See Sapuppo
v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (holding “an appellant
abandons a claim when he either makes only passing references to it or raises it in a perfunctory
manner without supporting arguments and authority”).

                                                 6
             Case: 13-15422    Date Filed: 07/22/2014   Page: 7 of 7


      As the district court noted, the facts set forth by the Browns to establish

coercion—the delay in entering the courtroom, the star next to their name, the

removal of other debtors and attorneys, and the presence of a federal marshal—

indicate only that the bankruptcy court was in session that day. A review of the

transcript from the hearing demonstrates the bankruptcy court did not use

threatening or manipulative language or otherwise act in a coercive manner.

Rather, the bankruptcy court thoroughly explained its decision and gave the

Browns an opportunity to ask questions or make comments.

      Accordingly, the bankruptcy court did not coerce the Browns and properly

dismissed the Chapter 13 proceeding.

      AFFIRMED.




                                       7